IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. PD-1030-10



                          ROBERT ALAN YOUNG, Appellant

                                              v.

                                 THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE THIRD COURT OF APPEALS
                         COMAL COUNTY

       C OCHRAN, J., delivered the opinion of the Court in which K ELLER, P.J. and
P RICE, J OHNSON, K EASLER, H ERVEY and A LCALA, JJ., joined. W OMACK, J.,
dissented. M EYERS, J., did not participate.

                                       OPINION

       Appellant, a registered sex offender, moved to a new residence but failed to notify

authorities of his move as required by statute. The two-paragraph indictment alleged that

appellant (1) failed to notify the Comal County Sheriff’s Office seven days prior to changing

his address; or (2) failed to provide the Sheriff’s Office with proof of identity and residence

within seven days after the move. At appellant’s trial, the jury charge tracked the disjunctive
                                                                                  Young      Page 2

wording of the indictment and permitted a conviction if the jury unanimously found that

appellant failed to report his change of address. The jury charge did not require the jury to

be unanimous on whether appellant failed to report before or after moving. The Austin Court

of Appeals affirmed appellant’s conviction, holding that the trial judge did not err in his jury

charge.1

       We granted appellant’s petition for discretionary review to address jury unanimity in

the context of a defendant’s failure to comply with sex-offender reporting requirements.2 We

agree with the court of appeals and hold that the jury charge properly set out a single “failure

to report” offense with two distinct manners and means.

                                                 I.

A.     Background

       Appellant was charged with violating Article 62.055(a) of the Code of Criminal

Procedure3 for failing to notify law enforcement of his change in address, both before and


       1
           Young v. State, 311 S.W.3d 711, 716 (Tex. App.—Austin 2010).
       2
        Appellant’s grounds for review as stated in his original pro se petition for discretionary
review are as follows:
1.     Whether the court of appeals erred in finding the trial court acted within its discretion in
       allowing a non-unanimous jury verdict in violation of the Texas Constitution and [Texas
       Code of Criminal Procedure].
2.     Whether the court of appeals erred in finding the trial court acted within its discretion in
       allowing a non-unanimous jury verdict in violation of the United States Constitution.
       3
          TEX . CODE CRIM . PROC. art. 62.055(a) (“Change of Address; Lack of Address”). That
statute reads, in pertinent part:
        If a person required to register under this chapter intends to change address . . . the
        person shall, not later than the seventh day before the intended change, report in
        person to the local law enforcement authority . . . and provide the authority and
                                                                                 Young      Page 3

after his move.

       The evidence at trial showed that appellant pled guilty to a charge of sexual assault

in June of 2001, and he was sentenced to two years in prison. Because sexual assault is a

“reportable conviction,” appellant was required to register as a sex offender4 and to annually

verify his registration information for life.5 In addition to these reporting requirements, all

registered sex offenders are required to give notice in person to local law enforcement when

they intend to change their address and again after they have done so.6

       Immediately after his release from prison in early 2003, appellant registered with the

Comal County Sheriff’s Department and began living in Canyon Lake. The next five years

passed without incident as appellant annually re-registered on his birthday and was fully

compliant. When he moved to a new residence in 2004, appellant gave the Comal County

sex-offender program coordinator notice of his forthcoming change of address, met with the




       the officer with the person’s anticipated move date and new address. If the person
       required to register changes address, the person shall, not later than . . . the
       seventh day after changing the address . . . report in person to the local law
       enforcement authority in the municipality or county in which the person’s new
       residence is located and provide the authority with proof of identify and proof of
       residence.
       4
         TEX . CODE CRIM . PROC. arts. 62.001(5)(A) (listing sexual assault as a “reportable
conviction or adjudication” for purposes of the Texas Sex Offender Registration Program),
62.051(a) (mandating registration for persons who have a reportable conviction).
       5
         TEX . CODE CRIM . PROC. arts. 62.001(6)(A) (categorizing sexual assault as a “sexually
violent offense”), 62.101(a)(1) (imposing a duty of lifetime registration for persons convicted of
a “sexually violent offense”).
       6
           TEX . CODE CRIM . PROC. art. 62.055(a).
                                                                                   Young      Page 4

coordinator, and signed a “CR-32”–a form produced by the Texas Department of Public

Safety that outlines what a sex offender must do to maintain his registration, including the

obligation to inform law enforcement of any change of address. When appellant started a

new job in 2006, he again met with the Comal County Sheriff and signed a second “CR-32.”

       Appellant’s problems began on January 29, 2008, when he received an eviction notice

from the owners of the apartment complex where he lived with his girlfriend, Vikki Dees.

Although the apartment was leased in Ms. Dees’s name, the landlords had permitted

appellant to live there until they discovered his sex-offender status. He was given two weeks

to leave. He moved some of his belongings to Colleen Zulyevic’s home. Appellant failed

to report his eviction and impending move to the Comal County Sheriff’s Office, and their

records indicated that he was still living at the apartment leased by Ms. Dees.

       About two weeks after appellant moved to his new home, Ms. Zulyevic’s next-door

neighbors noticed they “had quite a few new neighbors moving next door.” Appellant’s

unusual behavior caused the neighbors some concern.7 After an acquaintance informed them

that a sex offender was living next door to them, they filed a complaint with the sheriff’s

department. Deputies then discovered that appellant had not reported his change of address,

so a warrant was issued for his arrest.



       7
          The neighbors testified that their teen-aged daughter was bothered and “scared” by
appellant’s uninvited attention. Appellant was “constantly looking towards our house, talking to
[their sixteen-year-old daughter], trying to get her attention.” Furthermore, they said that a small
mirror appeared in a tree outside their home that would allow someone to see whenever they
opened their garage door.
                                                                               Young       Page 5

       Appellant was charged in a two-paragraph indictment.8 The trial judge gave the jury

a written charge that mirrored the language of the indictment but combined the indictment’s

two paragraphs into a single one connected by a bold and underlined “or.” This language

informed the jurors that they could convict appellant if they found that he failed to give the

Comal County Sheriff’s Office notice of his change of address “not later than the seventh day

before his intended change of address” or “not later than the seventh day after changing his

address.” Although the jury charge stated, “Your verdict, if any, will be by unanimous vote,”

the charge did not require the jurors to unanimously agree on whether appellant failed to

report before or after changing his address. The jury returned a general verdict of guilty, and

the trial judge sentenced appellant to ten years in prison.




       8
        The two-paragraph indictment read, in pertinent part:
       ROBERT ALAN YOUNG, hereinafter styled Defendant, on or about 15th day of
       February, 2008, did then and there intentionally and knowingly fail to comply
       with Code of Criminal Procedure, Chapter 62, Article 62.055, setting out the
       required conditions concerning address changes for a person with a reportable
       conviction, to-wit: the said ROBERT ALAN YOUNG did move to 355 Shady
       Ridge, Canyon Lake, Texas, and failed to notify the COMAL COUNTY
       SHERIFF’S OFFICE not later than the seventh day before his intended change of
       address . . . .

       ROBERT ALAN YOUNG, hereinafter styled Defendant, on or about 15th day of
       February, 2008, did then and there intentionally and knowingly fail to comply
       with Code of Criminal Procedure, Chapter 62, setting out the required conditions
       concerning address changes for a person with a reportable conviction, to-wit: the
       said ROBERT ALAN YOUNG did move to 355 Shady Ridge, Canyon Lake,
       Texas, and the said ROBERT ALAN YOUNG failed to provide the COMAL
       COUNTY SHERIFF’S OFFICE with proof of identity and proof of residence not
       later than the seventh day after changing his address . . . .
                                                                                    Young      Page 6

B.     The Court of Appeals Opinion

       Appellant claimed on direct appeal that the jury charge permitted a non-unanimous

verdict in violation of both the Texas and United States Constitutions. Specifically, he

argued that the court’s charge set out two separate and distinguishable offenses.

       The Austin Court of Appeals rejected this argument, holding that the jury charge

alleged a single offense because Article 62.055 “can be violated by failing to report the

change in advance, afterwards, or both.”9 The court analyzed the language in Article

62.055(a) to find the “statutory verb defining the criminal act,” a method explained in Ngo

v. State10 and related cases, most notably Huffman v. State.11 Applying Ngo’s “statutory

verb” approach and Huffman’s “focus”-based approach, the court of appeals reasoned that

“the statutory verb defining the criminal act is ‘report’” and “[t]he focus of the offense, here,

is the duty to notify of a change in address, though there are multiple means by which a


       9
           Young v. State, 311 S.W.3d 711, 715 (Tex. App.—Austin 2010).
       10
          175 S.W.3d 738, 746 n.24 (Tex. Crim. App. 2005) (“A handy, though not definitive,
rule of thumb is to look to the statutory verb defining the criminal act. That verb . . . is generally
the criminal act upon which all jurors must unanimously agree.”).
       11
           267 S.W.3d 902, 906 (Tex. Crim. App. 2008). In Huffman, the defendant was involved
in a “hit and run” accident. He was later tried for the offense of failure to stop and render aid.
Id. at 904. The court’s charge permitted jurors to convict Huffman if they found that he had
“failed to immediately stop, return to the scene of the accident, or remain at the scene of the
accident.” Huffman contended that this charge allowed the jurors to reach a non-unanimous
verdict. Using the “statutory verb” analysis of Ngo, this Court concluded that immediately
stopping, returning to, and remaining at the scene of an accident are all alternative means of
committing the same offense. Id. at 908-09. Further, the “focus” or gravamen of the offense is
the “circumstances surrounding the conduct”; that is, “each victim, each accident” may result in a
separate charge, but not each act of failing to stop at, return to, or remain at the scene of one
single accident. Id. at 908.
                                                                                   Young     Page 7

person can fail to comply.”12 The court concluded that the manner and means by which

appellant violated Article 62.055 do not require unanimity.             Rather, “it is the act of

reporting–or the failure to do so–upon which all jurors must agree.” 13 In other words, the

jury must unanimously agree on whether appellant violated his duty to report a change of

address but need not agree on the method by which that duty went unfulfilled.

       Appellant now argues that his case is more analogous to Ngo than to Huffman in that

“the State sought one conviction for failure to comply with the requirements of Chapter 62

by proving either of two different violations, occurring at two different times, and in two

different ways.” 14

                                                II.

       It has long been the case that juror unanimity is required in felony cases by the Texas

Constitution and in all criminal trials by state statutes.15         Put simply, the jury must

unanimously agree about the occurrence of a single criminal offense, but they need not be




       12
            Young, 311 S.W.3d at 715-16.
       13
            Id. at 715.
       14
          Appellant’s Brief at 12; see also Ngo, 175 S.W.3d at 744 (“The State charged all three
offenses in three separate paragraphs within a single count of one indictment. It sought one
conviction for the commission of one credit card abuse offense by proving any of three different
criminal acts, occurring at three different times, and in three different ways.”).
       15
          See TEX . CONST . art. V, § 13; see also TEX . CODE . CRIM . PROC. arts. 37.02 (requiring
unanimous verdicts in misdemeanors), 37.03 (verdicts in county court “must be concurred in by
each juror”), 37.04 (verdict cannot be entered unless “in proper form and no juror dissents
therefrom”).
                                                                                 Young      Page 8

unanimous about the specific manner and means of how that offense was committed.16 This

rule is not as clear as it might seem at first blush, however, as we continue to address

questions over precisely what it is the jury must unanimously agree on.

       To clarify some of the difficulty surrounding the unanimity issue, this Court has

distinguished the three general categories of criminal offenses.17 First, “result of conduct”

offenses concern the product of certain conduct. For example, murder is a “result of

conduct” offense because it punishes the intentional killing of another regardless of the

specific manner (e.g., shooting, stabbing, suffocating) of causing the person’s death.18 Thus,

the death of one victim may result in only one murder conviction, regardless of how the actor

accomplished the result.19 With the second category, “nature of conduct” offenses, it is the

act or conduct that is punished, regardless of any result that might occur. The most common




       16
          See, e.g., Huffman v. State, 267 S.W.3d 902 (Tex. Crim. App. 2008); Jefferson v. State,
189 S.W.3d 305 (Tex. Crim. App. 2006) (jury not required to unanimously agree on whether
injury to child was caused by commission or omission); Kitchens v. State, 823 S.W.2d 256 (Tex.
Crim. App. 1991) (not error in a capital-murder prosecution to allow the jury to convict if it
found the defendant either committed murder in the course of aggravated sexual assault or in the
course of a robbery).
       17
            Huffman, 267 S.W.3d at 907.
       18
          Schroeder v. State, 123 S.W.3d 398, 400 (Tex. Crim. App. 2003) (“Murder is a ‘result
of conduct’ offense, which means that the culpable mental state relates to the result of the
conduct, i.e., the causing of the death.”); Turner v. State, 805 S.W.2d 423, 430 (Tex. Crim. App.
1991) (“Capital murder . . . is a ‘result of conduct’ offense.”).
       19
           See Gamboa v. State, 296 S.W.3d 574, 584 (Tex. Crim. App. 2009) (holding that
alternate theories of capital murder may be alleged in the jury charge “so long as the same victim
is alleged for the predicate murder”).
                                                                                   Young     Page 9

illustration of this second category is that of many sex offenses,20 where the act itself is the

gravamen of the offense.21 Finally, “circumstances of conduct” offenses prohibit otherwise

innocent behavior that becomes criminal only under specific circumstances.22 Unlawful

discharge of a firearm is an example of this type of offense as it is the circumstances–the

where, when, and how–under which a gun is fired that determines whether an offense was

committed.23 A marksman is blameless if he fires his rifle at a target down a firing range, but

if he turns around and shoots into the crowded parking lot, he has committed an offense.24

       Generally the statutory language determines whether a crime is a “result of conduct,”

“nature of conduct,” or “circumstances of conduct” offense.25 A “result of conduct” offense



       20
          Huffman, 267 S.W.3d at 906 (“Sex offenses are also nature of conduct crimes, and we
have uniformly required that different types of conduct specified in the various statutes be treated
as separate offenses.”); Vick v. State, 991 S.W.2d 830, 832 (Tex. Crim. App. 1999)
(“[Aggravated sexual assault] is a conduct-oriented offense in which the legislature criminalized
very specific conduct of several different types.”).
       21
          See Alvarado v. State, 704 S.W.2d 36, 39 (Tex. Crim. App. 1985) (comparing the
culpability requirements for injury to a child, a result of conduct offense, to rape under former
Penal Code § 21.02 prior to the 1983 amendments; “By specifying the ‘nature of the conduct’
prohibited (having sexual intercourse) the Legislature indicated rape is a ‘nature of conduct’
crime and the required culpability must go to that element of conduct.”).
       22
        See Huffman, 267 S.W.3d at 907; McQueen v. State, 781 S.W.2d 600, 603 (Tex. Crim.
App. 1989).
       23
          State v. Rodriguez, No. PD-0463-08, ___ S.W.3d ___, 2011 WL 1261309, at *2 (Tex.
Crim. App. Apr. 6, 2011) (“[T]he State must allege something about the setting or circumstances
of discharging a firearm within city limits that demonstrates disregard of a known and
unjustifiable risk.”).
       24
            See id.
       25
            See Alvarado, 704 S.W.2d at 39.
                                                                                Young      Page 10

generally requires a direct object for the verb to act upon: in the statutory language punishing

murder, “causes” is the verb, and “death”–the result– is the direct object.26 Further, different

subsections in a “result of conduct” statute may punish distinctly different acts that cause the

same result, and it is the result rather than the specific act that is the focus of the offense.27

“Nature of conduct” offenses, on the other hand, generally use different verbs in different

subsections, an indication that the Legislature intended to punish distinct types of conduct.

For example, the credit-card-abuse statute criminalizes a wide range of different acts–stealing

a credit card, receiving a stolen credit card, using a stolen credit card, and so forth.28 With

an offense whose criminality depends upon the “circumstances surrounding the conduct,”

the focus is on the particular circumstances that exist rather than the discrete, and perhaps

different, acts that the defendant might commit under those circumstances. For example, in

the failure to stop and render aid statute, the focus is upon the existence of an automobile

accident. That circumstance gives rise to a driver’s duty to stop, return to the scene, and




       26
        TEX . PENAL CODE § 19.02(b)(1); see also Stuhler v. State, 218 S.W.3d 706, 718 (Tex.
Crim. App. 2007) (applying the “eighth-grade grammar” test to the injury to a child statute).
       27
          See Jefferson v. State, 189 S.W.3d 305 (Tex. Crim. App. 2006) (concluding that the
offense of injury to a child is a “result of conduct” crime, and therefore the jury must be
unanimous about the existence of the injury but not whether the injury was caused by an act or
omission).
       28
          See Ngo v. State, 175 S.W.3d 738, 744-45 (Tex. Crim. App. 2005) (the subsections of
TEX . PENAL CODE § 32.31(b) punish distinctly different acts as indicated by the use of distinctly
different verbs, such as “receives,” “steals,” and “presents”); Pizzo v. State, 235 S.W.3d 711,
716-19 (Tex. Crim. App. 2007) (holding that different types of conduct under the indecency-
with-a- child statute are different “nature of conduct” offenses).
                                                                              Young      Page 11

render aid to any injured people.29 Thus, in “result of conduct” offenses, the jury must be

unanimous about the specific result required by the statute. With “nature of conduct” crimes,

the jury must be unanimous about the specific criminal act, and with “circumstances

surrounding the conduct” offenses, unanimity is required about the existence of the particular

circumstance that makes the otherwise innocent act criminal.

       No matter which category an offense falls into, the key concept remains the same.

One looks to the gravamen or focus of the offense: Is it the result of the act, the nature of the

act itself, or the circumstances surrounding that act? With that general background, we turn

to the present case.

                                              III.

A.     The Failure to Report a Change of Address is Not an Umbrella Offense.

       Appellant asserts that the registration offense he is charged with under Chapter 62 is

analogous to the continuing criminal enterprise statute in Richardson v. United States and the

credit-card-abuse statute in Ngo in that it is an umbrella statute. He argues that the nine

subchapters contained within Chapter 62 are “filled with detailed instructions and

requirements too innumerable to count,” and “that it would ‘aggravate the dangers of

unfairness’ to treat each individual violation as a means, rather than an element upon which




       29
          Huffman v. State, 267 S.W.3d 902, 907-08 (Tex. Crim. App. 2008) (concluding that the
offense of failure to stop and render aid is a “circumstances surrounding the conduct” crime with
the focus of the crime being the circumstance of an “accident”).
                                                                                   Young     Page 12

the jurors must unanimously agree.” 30

       Appellant is correct that Article 62.102 is a generalized “umbrella” statute that

criminalizes the failure to comply with any of the registration requirements set out in Chapter

62.31 That chapter contains numerous distinct requirements in its various statutes, such as

the duty to register as a sex offender,32 the duty to change online identifiers,33 the duty to

report a regularly visited location,34 the duty to report one’s status as a sex offender when

applying for a driver’s license,35 as well as the duty to report any change of address.36

       Appellant analogizes the umbrella statute criminalizing any failure to comply with the

requirements of Chapter 62 with the federal offense of “engaging in a continuing criminal

enterprise” that the Supreme Court addressed in Richardson v. United States.37                   In

Richardson, the Court held that the jury had “to agree unanimously about which specific



       30
            Appellant’s Brief at 9 (quoting Richardson v. United States, 526 U.S. 813, 819 (1999)).
       31
          TEX . CODE CRIM . PROC. art. 62.102(a) (“A person commits an offense if the person is
required to register and fails to comply with any requirement of this chapter.”).
       32
         See TEX . CODE CRIM . PROC. arts. 62.001(5)(A) (listing several sex offenses as a
“reportable conviction or adjudication”), 62.051 (Registration: General).
       33
            TEX . CODE CRIM . PROC. art. 62.0551 (Change in Online Identifiers).
       34
         TEX . CODE CRIM . PROC. art. 62.059 (Registration of Persons Regularly Visiting
Location).
       35
          TEX . CODE CRIM . PROC. art. 62.060 (Requirements Relating to Driver’s License or
Personal Identification Certificate).
       36
            TEX . CODE CRIM . PROC. art. 62.055 (Change of Address; Lack of Address).
       37
            526 U.S. 813 (1999) (addressing the unanimity requirement of 21 U.S.C. § 848).
                                                                                Young      Page 13

violations make up the ‘continuing series of violations’” when the government had alleged

violations of numerous different statutory drug crimes as comprising the umbrella offense

of the continuing criminal enterprise.38 The jury was asked to decide whether the defendant

had, by engaging in any three narcotics violations, committed the general offense of engaging

in a continuing criminal enterprise.39 The judge explicitly (and incorrectly) told the jury that

it did not have to agree on which particular three narcotics offenses the defendant

committed.40 That was error.

       In this case, if the State had alleged that appellant failed to report a change of address,

failed to register with local authorities, and failed to register a regularly visited location, the

indictment would be mixing various statutory duties contained in different statutory

provisions in Chapter 62. If that had occurred, under the reasoning of Richardson, the jury

would have to unanimously agree upon one specific statutory failure. But that is not what

occurred in this case. The State alleged one specific circumstance or duty–the duty to report

a change of address–and two specific failures to fulfill that duty–the duty to report an

intended change of address before moving and the duty to report a completed change of

address. Appellant’s case is not one of mixing different statutory offenses in one indictment

or jury charge, so the Richardson reasoning does not apply.



       38
            Id. at 815.
       39
            Id. at 816.
       40
            Id.
                                                                             Young     Page 14

       Appellant also contends that, even if he was charged with a single statutory offense,

the State presented evidence of two distinct acts which occurred at different times. He claims

that the failure “to notify authorities of intent to move seven days in advance of the intended

move date is not the same and certainly cannot even be accomplished at the same time as

notifying authorities seven days after an actual move.”41 From this, appellant reasons that

his case is comparable to the credit card abuse statute in Ngo, in which the State charged the

defendant with several violations “of the same generic offense by the commission of

different criminal acts in a single paragraph.” 42

       Appellant is correct that there is a similarity between the umbrella statute

criminalizing credit-card-abuse and Article 62.102, the umbrella statute criminalizing the

failure to comply with any sex offender registration requirements. The subsections of Penal

Code Section 32.31(b) prohibit eleven distinct forms of credit-card or debit-card abuse,

including stealing a card, using a fictitious card, and failing to issue goods or services when

paid with a card.43 These subsections “are all credit card abuse offenses, to be sure, but they

are not the same, specific credit card abuse criminal acts committed at the same time or with

the same mens rea and the same actus reus.”44 Had the State, in this case, charged different




       41
            Appellant’s Brief at 12-13.
       42
            Id. at 13; see Ngo, 175 S.W.3d at 744-45 n.22.
       43
            TEX . PENAL CODE § 32.31(b)(1)-(11).
       44
            Ngo, 175 S.W.3d at 745.
                                                                                   Young   Page 15

statutory violations contained in Chapter 62, Ngo, like Richardson, would require a

unanimous verdict on which specific statutory duty appellant failed to comply with. But the

State charged only one specific statutory duty with one violation of that duty–the failure to

report his change of address from Ms. Dees’s apartment to Ms. Zulyevic’s apartment.

Appellant argues that this was two crimes, not one.

B.        The Failure to Report a Change of Address Is One Crime Per Move.

          To address appellant’s argument, we look to the gravamen or focus of the offense

created by Article 62.055(a).45 The forbidden act is failing to inform law enforcement about

an impending or completed change of residence. The primary purpose of creating and

maintaining a sex-offender registry is to “give local law enforcement officers a means of

monitoring sex offenders who are living within their jurisdiction in order better to thwart

repeat offenses.”46 Knowing where a sex offender lives is arguably the simplest and best way

to monitor him. By failing to report where he is residing, the sex offender is subverting the

objective of the registry. The community and law enforcement want to know where the sex

offender lives so they may take proper precautions.47




          45
               See Huffman v. State, 267 S.W.3d 902, 907 (Tex. Crim. App. 2008).
          46
               House Comm. on Criminal Jurisprudence, Bill Analysis, Tex. S.B. 259, 72nd Leg., R.S.
(1991).
          47
         House Comm. on Public Safety, Bill Analysis, Tex. S.B. 267, 74th Leg., R.S. (1995)
(“The local community would be notified through the newspapers and could request information
through local law enforcement authorities. This would help the entire community, not just a sex
offender’s immediate neighbors, protect itself.”).
                                                                                Young     Page 16

       We agree with the reasoning in Villanueva v. State48 that the Legislature intended for

the unit of prosecution to be one offense for each change of address.49 The language of

Article 62.055 states that a sex offender has a duty to report a change of address to the proper

authorities both before and after a move. Failure to comply is an offense.50 Because Article

62.055 punishes what would otherwise be innocent behavior–moving to a new address–under

the circumstances that the person is a registered sex offender, we conclude that the statute

creates a “circumstances surrounding the conduct” offense.

       There are obvious parallels between Article 62.055 and the failure to stop and render

aid, the issue in Huffman.51 Under Section 550.021(a) of the Texas Transportation Code, a

driver involved in an accident which results in injury or death shall

       (1)      immediately stop the vehicle at the scene of the accident or as close to the
                scene as possible;
       (2)      immediately return to the scene of the accident if the vehicle is not stopped at
                the scene of the accident; and
       (3)      remain at the scene of the accident until the operator complies with the
                requirements of Section 550.023.

Each subsection of Section 550.021(a) is dependent on the others, and failing to stop, return,



       48
            257 S.W.3d 527 (Tex. App.—Austin 2008, no pet.).
       49
         Id. at 530 (holding that Article 62.055 allows the State to charge a defendant “if he
changes his address without registering the change,” but not for multiple offenses for each day,
week, or month the defendant failed to register while staying at the same address).
       50
          TEX . CODE CRIM . PROC. art. 62.102(a) (“A person commits an offense if the person is
required to register and fails to comply with any requirement of this chapter.”)
       51
         Huffman, 267 S.W.3d at 904 (defendant charged with violating TEX . TRANSP. CODE §§
550.21, 550.023).
                                                                                Young      Page 17

remain, or any combination of the three results in only a single offense.52 As we explained,

“One could fail to stop, one could stop close to the scene but not return, or one could stop at

the scene or return to the scene but not remain. In any one of those cases, only one failure

can be meaningfully ascribed to the driver.”53           The subsections of 550.021(a) therefore

present three manners and means by which a defendant may fail to stop and render aid.54 The

statute sets out a duty to stop and render aid when a relevant circumstance is present–an

accident involving injury or death–but this duty can be violated in one of three ways. The

jury must unanimously agree that the defendant violated the statutory duty, but need not be

unanimous concerning the specific manner and means of the violation.55

       Similarly, Article 62.055(a) creates a duty to notify law enforcement when a relevant

circumstance is present–a sex offender changes addresses–but can be violated in either of

two ways. The focus of the statute is on giving notification to law enforcement and not the

means by which a sex offender failed to do so.56 Reporting a change of address “not later

than the seventh day before the intended change” and “not later than the. . . seventh day after

changing the address” are therefore alternative manners and means of committing a single



       52
            Id. at 909.
       53
            Id.
       54
            Id; see also id. at 912 (Cochran, J., concurring).
       55
            Id. at 909.
       56
           See id. at 908 (an “accident” is the focus of §550.21(a) and not the means by which the
driver failed to stop and render aid).
                                                                               Young      Page 18

offense.57 Jurors must unanimously agree only that a sex offender failed to fulfill his

reporting duty; they are not required to agree as to how he failed that duty.

       In sum, appellant was indicted for a single offense of failing to report a change of

address, and the State alleged he committed it in one of two alternative ways. The jury was

charged by the trial judge in the disjunctive regarding these alternative manners and means.

The court of appeals correctly decided that unanimity was required as to the failure to report

a change of appellant’s address but not as to whether appellant committed the offense by

failing to report before the move, after it, or both. We therefore affirm the judgment of the

court of appeals.

Delivered: June 15, 2011
Publish




       57
         Cf. Aguirre v. State, 732 S.W.2d 320, 326 (Tex. Crim. App. 1987) (op. on reh’g)
(“Because appellant’s indictment did not allege different offenses but only alleged different ways
of committing the same offense, the court properly furnished the jury with a general verdict
form.”).